Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Examiner notes, the amendment broadly interpreted based on the instant disclosure would still be taught by Pearce as the “module” may comprise the panels and associated supports, as is the “module” 12 in Fig. 1a of the instant disclosure. However, in an attempt to advance compact prosecution, Examiner will apply an interpretation in line with Applicant’s intended configuration wherein the panel module includes a single support element making the entire module in close proximity to the ground and the single support element being in direct contact therewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5, the claim recites “wherein the first weep hole is located on the first module side”. However, Claim 4 from which Claim 5 depends states “wherein at least a first weep hole is located on a first module side”. As such, it is unclear what Applicant intends to further limit by this recitation. Applicant amended Claim 5 to include an additional limitation but did not address or amend the limitation in question. Claim 5 on a whole further limits Claim 4 but it is still unclear how Applicant wishes the first limitaiton of Claim 5, as recited above, to further limit the structure of the device. Revision is required. 

All claims not addressed are rejected as depending from Claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120174967 by Pearce et al (hereinafter Pearce) in view of US 20190222162 by Ehman et al (hereinafter Ehman). 

Regarding Claim 1, Pearce discloses arranging a number of PV modules, including more than 100 modules and electrically connecting said modules ([0054] for example teaching the claimed “arranging 250 PV modules in any array on the ground; electrically connecting the modules into strings”). The modules are connected to inverters to produce and extract electrical energy ([0104] teaching the claimed “connecting the strings to inverters”). Although Pearce is silent as to connecting the assembly specifically to a utility grid, Pearce discloses this system can be used to supply electricity for “commercial or residential applications” and as such, function as a provider of electrical energy, i.e. an “utility” and as such, rendering obvious the claimed “connecting the inverters to an electrical grid; generating electricity using the array; and supplying the electricity to a utility grid”). 

Pearce discloses the modules include multiple water drainage holes ([0104] teaching the claimed “wherein greater than 90% of the modules have a weep holes”. 

Pearce discloses a configuration wherein the panels may be mounted onto tracking structures, thereby not disclosing the desired configuration of panels on a single support which is directly attached to the ground. 

However, Ehman provides that solar panels within framed structured may be mounted directly onto the ground and parallel to the earth (Fig. 6, 9 teaching “in direct contact with the ground and parallel with the Earth’s surface”). 

Ehman’s routine and conventional configuration placing solar panel modules parallel to and in direct contact with the earth renders obvious a modification to Pearce’s structure, thereby teaching the requirements of the claims. The claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 2, Pearce discloses the modules may contain “one or more” drainage holes, thereby rendering obvious the use of two holes ([0104] teaching the claimed “wherein greater than 40% of the modules have two weep holes”). 

Regarding Claim 3, Pearce discloses the modules each include holes on the back surface thereof for attaching to a rack system (Fig. 11 teaching the claimed “wherein greater than 40% of the modules further comprise a fastening hole”). 

Regarding Claim 4, Pearce discloses the drainage holes are located in a channel on a first side of the module (12 Fig. 20, 21 teaching the claimed “wherein at least a first weep hole is located on a first module side”). 

Regarding Claim 5, Pearce discloses the one or more drainage holes are located on the first side of the module (Fig. 21 teaching the claimed “wherein the first weep hole is located on the first module side”). As well, the holes for fastening the module are located on that first side (Fig. 11, Fig. 20 teaching “the fastening hole penetrates the first module side”). 

Regarding Claim 6, Pearce discloses that all of the modules are connected to the rack system via the fastening holes and a series of attachment members in a network along with the bussing bars (Fig. 12, 13A). The instant disclosure provides no figures or description for the claimed “mesh cable” system. As such, the terms “mesh” and “cable” are given the broadest reasonable interpretation in view of the plain meaning of the terms. Mesh is known to mean a network or webbing and cable is known to refer to thick robe of metal or non-metallic fiber. As such, Pearce’s attachment elements in a network with the bussing bars to facilitate the attachment of the modules via the fastening holes reads on the claimed “further comprising mechanically connecting the modules with a mesh cable system in at least a first direction using at least one fastening hole in the first module side”. 

Regarding Claim 7, Pearce discloses the attachment system connects the modules in a first direction (along the length of the buss) using at least two fastening holes for each module (Fig. 12, 13a teaching the claimed “wherein the mesh cable system connects the modules in at least a first direction using at least two fastening holes”). 

Regarding Claim 8, Pearce discloses a hole for insertion of a support member to attach the modules to the ground (305 Fig. 6 [0083] teaching the claimed “wherein the module further comprises a ground hole”). 

Regarding Claim 9, Pearce discloses one or more drainage holes (0104] teaching the claimed “wherein at least a second weep hole is located on the first module side”). 

Claim(s) 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Ehman and further in view of US 20130276867 by Wildes et al (hereinafter Wildes). 

Regarding Claim 10, modified Pearce discloses the limitations of Claim 9 but fails to disclose drainage holes on an opposing side of the module. 

However, Wildes discloses forming weep holes, i.e. water drainage holes, along four opposing sides of a solar module assembly (214 fig. 19 teaching the claimed “wherein at least a third weep hole is located on a second module side” of Claim 10, the claimed “wherein at least a fourth weep hole is located on the second module side” of Claim 11, and the claimed “wherein the first module side is opposite the second module side” of Claim 12). The plurality of weep holes allows for increased water drainage ([0096]). 

It is routine and conventional to use a plurality of water drainage holes in a solar module, as suggested by Wildes, and as such, it would have been obvious to include the drainage holes disclosed by Pearce, along all sides of the module, as suggested by Wildes, in order to facilitate increased water drainage. 

Regarding Claims 13-16, modified Pearce discloses the one or more drainage holes may be disposed along each of the four sides of the module (Pearce [0104] and Wilde Fig. 19 teaching the claimed “wherein at least a fifth weep hole is located on a third module side”, “wherein at least a sixth weep hole is located on the third module side”, “wherein at least seventh and eighth weep holes are located on a fourth module side” and “wherein the third module side is opposite the fourth module side” of Claims 13-16 respectively). 

Regarding Claims 17 and 18, modified Pearce discloses the channel within which the drainage holes are placed must be large enough to receive the module thickness ([0104]). The active portion of the module is approximately 1 micron thick ([0060]). The backsheet may be between 0.01-1 inch ([0071]) and the glass superstrate may be between 1-5 mm thick ([0066]) such that it would be reasonable in view of Pearce that the channel would be less than approximately 30 mm. As such, the drainage holes contained within the channel cannot be more than 30 mm from the edge of the module in view of the channel being only 30 across. As such modified Pearce reads on the claimed “wherein at least one of the first through eighth weep holes is located within 0-250, 10-200, 10-150, 10-100, 20-250, 20-200, 20-150, 20-100, 30-500, 50-250, or 75-150 mm of a corner of the at least one of the first module side, second module side, third module side and fourth module side” and “wherein at least four of the first through eighth weep holes are located within 0-250, 10-200, 10-150, 10-100, 20-250, 20-200, 20-150, 20-100, 30-500, 50-250, or 75-150 mm of a corner of the at least one of the first module side, second module side, third module side and fourth module side” of Claims 17 and 18 respectively. 

Regarding Claim 19, modified Pearce discloses the modules are connected via the attachment system in a second direction orthogonal to the first (Pearce Fig. 11 teaching the claimed “wherein the mesh cable system connects the modules in at least a second direction using at least one fastening hole in a module side”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721